GPS FUNDS I GUIDEMARKSM CORE FIXED INCOME FUND REGISTRATION # 811-10267 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 05/02/12 GlaxoSmithKline Capital Citigroup Global Markets Barclays Capital; Citigroup Global Markets, Inc.; J.P. Morgan; Morgan Stanley; Credit Suisse; Deutsche Bank AG Zurich Branch; Goldman Sachs & Co. 05/10/12 Ford Motor Credit Co. LLC Morgan Stanley Goldman Sachs & Co.; HSBC Securities; Morgan Stanley & Co., Inc.; RBS Securities, Inc.; CIBC World Markets; Commerz Markets LLC; U.S. Bancorp Investments, Inc. 05/16/12 Legg Mason, Inc. Citigroup Global Markets Citigroup Global Markets Ltd.; Morgan Stanley; Goldman Sachs & Co. 05/16/12 Rowan Companies, Inc. RBC Capital Markets LLC Citigroup Global Markets, Inc.; RBC Capital Markets LLC; Wells Fargo Securities LLC; Barclays Capital; DNB Markets; Goldman Sachs & Co.; Merrill Lynch, Pierce, Fenner & Smith; Mitsubishi UFJ Securities USA, Inc.; Morgan Stanley & Co., Inc. 05/24/12 United Technologies Corp. HSBC Securities BNP Paribas Securities Corp.; Citigroup Global Markets, Inc.; Deutsche Bank Securities, Inc.; Goldman Sachs & Co.; HSBC Securities; JP Morgan Securities; Merrill Lynch, Pierce, Fenner & Smith; RBS Securities Corp.; Banca Caboto SPA; Barclays Capital; BMO Capital Markets Corp.; BNY Mellon Capital Markets LLC; China International Capital Corp. H; Commerz Markets LLC; Mitsubishi UFJ Securities USA, Inc.; RBC Capital Markets; Santander Investment Securities I; SMBC Nikko Capital Markets Ltd./L; Standard Chartered Bank (U.S.); UniCredit Capital Markets, Inc.; Williams Capital Group LP 05/24/12 United Technologies Corp. Bank of America BNP Paribas Securities Corp.; Citigroup Global Markets, Inc.; Deutsche Bank Securities, Inc.; Goldman Sachs & Co.; HSBC Securities; JP Morgan Securities; Merrill Lynch, Pierce, Fenner & Smith; RBS Securities, Inc.; Banca IMI; Barclays Capital; BMO Capital Markets Corp.; BNY Mellon Capital Markets LLC; China International Capital Corp.; Commerz Markets LLC; Mitsubishi UFJ Securities USA, Inc.; RBC Capital Markets LLC; Santander Investment Securities; SMBC Nikko Capital Markets Ltd.; Standard Chartered Bank; UniCredit Capital Markets, Inc.; Williams Capital Group LP 05/30/12 Kraft Foods Group, Inc. Citigroup Global Markets Barclays Capital; Citigroup Global Markets, Inc.; Credit Suisse Securities USA LLC; Deutsche Bank Securities, Inc.; Goldman Sachs & Co.; HSBC Securities; JP Morgan Securities; RBS Securities, Inc.; Wells Fargo Securities LLC; Banco Bilboa Vizcaya Argentaria; BNP Paribas Securities Corp.; Credit Agricole Securities USA, Inc.; Merrill Lynch, Pierce, Fenner & Smith; Mitsubishi UFJ Securities USA, Inc.; Mizuho Securities USA, Inc.; RBC Capital Markets LLC; UBS Securities LLC; U.S. Bancorp Investments, Inc.; Blaylock Robert Van LLC; Williams Capital Group LP 06/07/12 General Electric Capital Corp. Bank of America Bank of America Merrill Lynch; Barclays Capital; Citigroup Global Markets, Inc.; Goldman Sachs & Co.; JP Morgan
